Opinión disidente del
Juez Asociado Señor Negrón García.
(En reconsideración)
H-l
En su estructura interna la opinión mayoritaria ignora el trasfondo procesal y los verdaderos hechos; se apuntala en unas premisas erróneas.
*968Primero, contrario a como sostiene el recurrente Sebas-tián González Lamela, cuando compró su Penthouse 2 no adquirió derecho de sobreelevación alguno. Por lo tanto, no podía romper el techo estructural ni penetrar desde el interior de su apartamento hacia la azotea para edificar so-bre ésta una estructura de concreto y madera. Su escritura de adquisición sólo dispuso que la azotea "sería un ele-mento privado” de su penthouse. Como dijimos en la opi-nión original, conforme con Consejo de Titulares v. Vargas, 101 D.P.R. 579, 586 (1973), “el derecho de sobreelevación ‘por traer consigo la introducción al edificio de nuevos ele-mentos arquitectónicos, económicos y estéticos, y por afec-tar fundamentalmente el régimen de copropiedad, no puede nacer de inferencias o especulaciones. Su concesión debe ser clara y explícita’. ... Distinto a su contención, no se le concedió el derecho de sobreelevación para invadir el vuelo del edificio. La escritura matriz es sumamente parca. Se limitó a concederle el uso de la azotea; ello no es sufi-ciente para inferir el derecho de sobreelevación”. (Enfasis suplido y en el original.) Álvarez Figueredo v. González Lamela, 134 D.P.R. 374, 379-380 (1993).
Nótese que, en el caso de autos, la escritura matriz úni-camente dispuso que la azotea sería un elemento privado de su penthouse. Aparte de las razones expuestas en Consejo de Titulares v. Vargas, supra, es justo consignar que, de ninguna forma, nuestro ordenamiento jurídico permite conceder el derecho de sobreelevación a una persona que tiene a su favor exclusiva e individualmente el uso de la azotea. Esto es distinto a cuando a un titular, por unanimi-dad de los condominos y con previa determinación de be-neficio para toda la comunidad, se le concede el uso del vuelo, esto es, el derecho de sobreelevación.
Al distinguir entre el concepto “techo” (1) y el concepto *969“azotea”, dijimos en Soc. de Gananciales Manzanares v. Suárez, 122 D.P.R. 46, 53 (1988):
La interacción y equivalencia funcional de ambos conceptos las sintetiza Borja Martínez, a la pág. 171 de su obra “La Propie-dad de Pisos o Departamentos en el Derecho Mexicano” al decir que techo es “la parte inferior y superior de un edificio que lo cubre y cierra; y azotea es la cubierta llana de un edificio dis-puesta para poder andar por ella de donde se deduce según su configuración física un techo puede o no ser al mismo tiempo azotea”. [Citando a Consejo de Titulares v. Vargas, 101 D.P.R. 579, 583 (1973).]
En este caso, el área individualizada fue la parte superior del edificio comercial, área no dispuesta para andar sobre ella y hacia la cual no existía acceso alguno a través de los aparta-mentos residenciales. Dicha área era un techo no susceptible de utilizarse como azotea.
El techo, a diferencia de la azotea, constituye un elemento común general no susceptible de apropiación particular. A tenor con el Art. 13 de la ley, 31 L.P.R.A. sec. 1291k, el techo, como todo elemento común, ha de permanecer en indivisión forzosa, siendo todo pacto en contrario nulo. El aquí recurrente no podía erigir la estructura aquí en controversia, ya que el área que ocupa dicha estructura, o sea, el techo y el vuelo del edificio comercial, son elementos comunes generales necesarios cuya naturaleza no puede ser variada por ley. Arce v. Caribbean Home Const. Corp., 108 D.P.R. 225 (1978). (Escolio omitido.)
Tan claro es el propósito de no conceder derecho de so-breelevación, como derivado de la adjudicación a un particular del derecho de uso exclusivo de la azotea, que en De La Cruz v. Toro Sintes, 112 D.RR. 650, 658 (1982), (2) expre-samos:
*970El derecho de uso exclusivo de la azotea, que por estipulación en contrario de su condición de elemento común, se concede a un determinado apartamento —un penthouse en este caso— no implica conceder al titular de dicho apartamento un derecho absoluto e irrestricto en perjuicio del bienestar y la seguridad de todos los condominos. Impedir el acceso a la azotea a discre-ción del titular de dicho apartamento es contrario a la seguri-dad de los ocupantes del condominio en caso de un incendio, y el llamado derecho exclusivo de uso tiene que ceder en este caso al interés general de los condominos y a la seguridad de todos. Igual solución se impone respecto a cualquier obstrucción a los medios o vías de acceso como son los pasillos, las escaleras y los ascensores.
Por lo tanto, resulta meridianamente claro que cuando se trate de una azotea no puede haber obstrucciones de dicho elemento, mucho menos la construcción de una edificación. Esta sólo puede hacerse como parte del derecho de utilizar el vuelo que nace del techo. Unicamente cuando el techo no sea susceptible de utilizarse como azotea —por no estar dispuesto para andar sobre él y por no viabilizar accesos a través de los apartamentos residenciales— es que puede concederse a un titular el derecho de sobreele-vación, si ha mediado unanimidad de los cotitulares y una determinación de beneficio para la comunidad.
Segundo, independientemente de si nuestro estado de derecho permite reconocer el derecho de sobreelevación a quien haya recibido el derecho de uso de la azotea, la prueba incontrovertida revela que en la reunión de 6 de agosto de 1987 no hubo un consentimiento unánime de los titulares del condominio que alegadamente ratificara la edificación de González Lamela sobre la azotea y los cam-bios de fachada. La minuta acredita que el quorum sólo fue de 74.6530%.
La Ley de la Propiedad Horizontal, 31 L.P.R.A. see. 1291 et seq., exige el voto unánime de todos los titulares; no basta “unanimidad de los presentes”. Para cumplir con este requisito de unanimidad es menester gestionar el voto de todos los dueños de unidades, aun cuando no hayan comparecido a la reunión donde se haya adoptado el refe-*971rido acuerdo. El Art. 38-C(b) de dicha ley, según enmen-dado, establece que:
Cuando todos los titulares presentes en una reunión convo-cada para tomar un acuerdo que requiera unanimidad, adopta-sen dicho acuerdo, aquellos que, debidamente citados no hubie-ren asistido serán notificados de modo fehaciente y detallado del aeuerdo adoptado, y, si en un plazo de treinta (30) días a contar de dicha notificación no manifestaren en la misma forma su discrepancia quedarán vinculados por el acuerdo que no será ejecutable hasta que transcurra tal plazo, salvo que antes ma-nifestaren su conformidad. (Énfasis suplido.) 31 L.P.R.A. see. 1293b-3(b).
Distinto a la conclusión mayoritaria, los autos eviden-cian que no se siguió el proceso estatuido para obtener el voto del 25.347% de los titulares que no asistieron a la re-unión de 6 de agosto de 1987. Desconocemos las razones para que hoy la mayoría haya creado una controversia fic-ticia donde no la hay.
Tercero, decimos ficticia, pues durante la reunión alu-dida de 6 de agosto de 1987 —donde supuestamente se adoptó el “unánime” referido acuerdo— renunció como pre-sidenta de la Junta la demandante Álvarez Figueredo, y el Departamento de Asuntos del Consumidor (en adelante DACO), por resolución final y firme decretó que la elección que allí hubo de la nueva Junta de Residentes fue nula. ¿Cómo entonces puede la mayoría estimar unánime un acuerdo que precisamente motivó esa renuncia y, además, una querella en DACO escasamente veintiún (21) días des-pués?
Y cuarto, una lectura de la transcripción de la vista evi-denciaría de la querella promovida en DACO por la propia señora Alvarez Figueredo revela diáfanamente que no hubo la unanimidad pretendida. Allí, tres (3) meses después de la susodicha reunión, bajo juramento González Lamela ad-mitió la ilegalidad de su edificación sobre la azotea y aceptó que no había conseguido unanimidad.
*972LCDO. SÁNCHEZ CASO:
Y usted vela por su seguridad por razón de que en esa azotea usted tiene una edificación que no vino originalmente en ese condominio, es correcto señor...
SR. GONZÁLEZ:

Sí señor.

R Y usted acaba de declararle a la Examinadora que la construyó hace 11 años fue que le dijo.
R. Sí señor.
R Hace 11 años. Usted sabe si la Ley de Propiedad Horizontal establece algo sobre los cambios de fachada, estructuras adi-cionales, cómo se debe... usted tiene conocimiento de eso o no lo sabe?
R. Algo.
P. Sabía que la ley dispone que tiene que ser por unanimi-dad los cambios de fachada y adiciones a la estructura de ese condominio, sabe eso?
R. Entiendo que sí.
P. Y usted consiguió la unanimidad de todos los miembros titulares de ese condominio para edificar esa azotea, ese se-gundo piso que usted hizo en la azotea?
R. No señor.
P. O sea, que entonces usted acepta que eso es ilegal, no?
R. Yo entiendo...
R No niega la unanimidad y construyó... para ese tipo...
R. Entiendo que en este momento se suscita por primera vez ante una oficina la ilegalidad.
P. No, no, yo no le estoy preguntando si se suscita o no ante una oficina, le estoy preguntando si usted sabe, como acaba de declarar, que la ley dispone que es por unanimidad cuando se hacen adiciones o cambios de fachada, yo le pregunto si enton-ces eso que usted dice que acaba de declarar que dice que no consiguió, unanimidad de nadie, es ilegal lo que tiene usted allí. Usted acepta eso.
R. Está bien.
P. Lo acepta. ¿Es así o no es así?
R. Si usted me lo dice.
P. No, no, yo le pregunto a usted, cont[é]steme usted señor González.
R. Si usted lo dice, licenciado.
P. No, yo le pregunto y usted me contesta.
R. Pues yo le contesto que como usted me lo dice yo se lo acepto.
P. No, pero es que yo no estoy pidiendo lo que yo diga, señor González. Yo quiero que usted me conteste bajo juramento a *973esta distinguida Examinadora si eso es así, porque usted es el que está declarando, no soy yo.
R. Yo le acepto, sí señor. (Enfasis suplido.) T.E., págs. 46-47, Vista Administrativa de 12 de noviembre de 1987 en DACO.
Ante esta prueba incontrovertible y contundente, ¿cómo puede la mayoría insistir todavía en que existe controver-sia sobre el pretendido voto unánime?
HH
Aclarado el trasfondo procesal, fáctico y doctrinario, ad-vertimos que los pronunciamientos mayoritarios de hoy in-fligen una ruda estocada a la sana normativa de Soc. de Gananciales Manzanares v. Suárez, supra.
Se trasluce que la médula de la decisión, ahora en re-consideración, es que nuestra jurisprudencia ha confun-dido los conceptos de “vuelo” y “sobreelevación”, y no hemos adjudicado con píopiedad los derechos que tienen los titu-lares sobre ambos. Nada más lejos de la verdad.
Nuestra doctrina ha diferenciado con claridad ambos conceptos y ha definido los derechos de los titulares a dis-poner del “vuelo” y la “sobreelevación”. De entrada es me-nester reiterar que, si bien el vuelo y el derecho de “sobre-elevación” son distintos, están íntimamente ligados; es imposible conceptualizar uno sin el otro. En Costa Linda, Inc. v. Registrador, 109 D.P.R. 861, 869 (1980), exploramos la interrelación entre los Arts. 11 y 18 de la Ley de la Pro-piedad Horizontal, 31 L.P.R.A. secs. 1291i y 1291p, y de-mostramos así sus disposiciones armoniosas:
Al impedir el Art. 11 que se haga reserva del vuelo en perjui-cio de su carácter comunal, no impide que la comunidad lo aproveche mediante el ejercicio de su derecho de sobreelevación en virtud del Art. 18. Ambas disposiciones, lejos de contrade-cirse, se complementan.
El vuelo y derecho de sobreelevación no son una y la misma cosa. El vuelo es un elemento del edificio, como lo son las esca-leras, los vestíbulos, las paredes, las azoteas, las áreas de esta-*974cionamiento de vehículos, etc. Estos elementos son propiedad comunal; algunos susceptibles de reserva o disposición para uso particular, otros no. El vuelo está entre estos últimos por dis-posición del Art. 11(a). El derecho de sobreelevación es, como dijimos en Consejo de Titulares v. Vargas, [101 D.P.R. 579 (1973)], en la pág. 585, el derecho de utilizar el vuelo para ele-var la edificación. Y ese derecho también lo reserva nuestra Ley de Propiedad Horizontal a los condómines, como un derecho comunal, del cual pueden ellos disponer solamente por acuerdo unánime conforme al Art. 18. No podría concebirse el derecho de sobreelevación separado del derecho al vuelo. Sería absurdo in-terpretar que el derecho al vuelo es elemento común, no susceptible de reserva a favor de determinado apartamiento, y que por el contrario pueda disponerse en el título constitutivo que el de-recho de sobreelevación sí puede reservarse a favor de un apar-tamiento en particular.
Nótese que aunque reconocimos que el vuelo y la sobre-elevación no son equivalentes, tienen que entenderse de forma conjunta y que respondan a iguales principios de política pública encarnados en la ley. Fuimos claros enton-ces en que aunque el Art. 18 disponga un consentimiento unánime para levantar pisos (sobreelevar), ello no podía implicar que se adjudicara a un particular si ese era el criterio unánime, pues no se podía atentar contra el carác-ter comunal de dicho derecho, cónsono con el del vuelo.
Aún cuando propone una tesis diferente —acogida hoy por el Tribunal— en su obra El Condominio, San Juan, Ed. Dictum, 1992, pág. 92, expresó así el Prof. Michel J. Go-dreau el alcance de ese dictamen:
Si bien se reconoce la facultad de disponer de este derecho de sobreelevación, ello no faculta a los condominos, ni siquiera vía el consentimiento unánime, a destinar este tipo de elemento común a un particular o aun grupo de condominos.
hH hH hH
La opinión mayoritaria hace una apología del derecho de los titulares a utilizar el vuelo para elevar una edifica-ción, siempre que preceda un acuerdo unánime. Estamos *975de acuerdo; la ley y nuestra jurisprudencia son claros al respecto. Lo que no podemos convenir es reconocer un dere-cho irrestricto de los titulares a sobreelevar una edificación. Discrepamos de la posición de que al ejercer el derecho que confiere el Art. 18, la única limitación es la unanimidad. A tenor con esa visión, mediante un consentimiento unánime se podría permitir a un particular que construya sobre el techo para su beneficio privado.
Esa interpretación pierde de perspectiva el análisis integral que hiciéramos en Soc. de Gananciales Manzanares v. Suárez, supra, págs. 53-54:
Por último, el lenguaje del Art. 18 de la Ley de la Propiedad Horizontal, supra, no puede tener el efecto de permitir lo que la ley prohíbe en su Art. 11, supra. Esto es, no puede uno de los titulares del condominio, mediante el consentimiento unánime de los demás titulares, construir una estructura cerrada sobre un elemento común general, convirtiéndolo en un elemento pri-vativo, en clara violación a las disposiciones de la Ley de la Propiedad Horizontal y a nuestra jurisprudencia, que prohíben que ciertos elementos comunes generales, como lo son el techo y el vuelo de un edificio, se conviertan en elementos comunes limi-tados o en elementos privativos.
Se ha reconocido que mediante el consentimiento unánime de los titulares se pueda disponer del derecho de utilizar el vuelo para elevar la edificación. No obstante dicha elevación ha de ser para beneficio de toda la comunidad, ya que al ser el vuelo un elemento común general y el derecho a sobreelevación un dere-cho comunal reservado a la comunidad de condominos, la uti-lización de los mismos no puede tener el efecto de variar su naturaleza común, ya que todo pacto contrario a su naturaleza común será nulo. (Enfasis suplido.) Costa Linda, Inc. v. Regis-trador, supra.
Reiteramos la sabiduría y juridicidad del criterio expre-sado en Costa Linda, Inc. v. Registrador, supra, pág. 869, a los efectos de que es completamente ilógico y absurdo sos-tener que puede utilizarse el derecho a la sobreelevación para beneficio de un individuo, por acuerdo unánime de los titulares, y a su vez decidir que el vuelo es un elemento común general, no susceptible de la apropiación individual.
La posibilidad visualizada en la ley, de que puedan cons-*976truirse nuevas plantas, no puede estimarse para beneficio exclusivo de un solo condomino. Esa sería la única inter-pretación que no choca contra el espíritu y los propósitos de la ley. Al interpretarla hemos reconocido el carácter común del derecho a la sobreelevación y, en virtud de ello, sólo hemos permitido que se le confiera a un particular(3) siem-pre que la obra se destine al uso común de los titulares.
Lamentamos sobremanera presenciar el destrozo inmi-sericorde de unas decisiones bien delineadas de este Tribunal que tenían como faro la lógica y defensa de los princi-pios de política pública inmersos en la Ley de la Propiedad Horizontal. El cuidadoso perfil de esta norma, que alcanzó su cénit en Soc. de Gananciales Manzanares v. Suárez, supra, ha quedado destruido de un plumazo.
¿Cómo comprar la teoría de que al sobreelevar un con-dominio no se invade su vuelo? Si el vuelo es apenas el espacio aéreo sobre el techo, y el derecho de sobreelevación es la potestad de utilizar el vuelo para elevar la edificación; es éste el que da sentido práctico a aquél.
No es convincente, pues, la tesis mayoritaria de que no se ve menoscabado o invadido el vuelo de un edificio de ninguna forma. Destaca que el vuelo es inacabable e ilimi-tado, por lo que siempre existirá sobre el techo de la nueva edificación. Precisamente por eso es que puede convertirse en letra muerta la prohibición respecto al vuelo. Bajo esa teoría, siempre podría concederse el derecho de sobreeleva-ción a un individuo, para beneficio propio, y siempre que-daría incólume el “inacabable” vuelo.
*977IV
Recapitulando, en lo procesal reiteramos del todo impro-cedente el dictamen mayoritario que devuelve el caso al foro de instancia. Hasta la saciedad hemos demostrado que no hubo el alegado voto unánime de los titulares del condo-minio convalidando los cambios ilegales efectuados al edi-ficio por González Lamela.
En lo sustantivo, conforme nuestra doctrina y Soc. de Gananciales Manzanares v. Suárez, supra, dicho curso de acción judicial es inconsecuente. Independientemente de que no hubo tal unanimidad, es un hecho no contradicho que la edificación construida no era para el beneficio de la comunidad de titulares, sino para el de un solo titular.
Debimos denegar la reconsideración.

 Es precisamente del techo, no de la azotea, que nace el vuelo. Expresamos en Costa Linda, Inc. v. Registrador, 109 D.P.R. 861, 870 (1980):
*969“Diríase que el vuelo es una proyección vertical de la superficie, que comienza desde el techo del edificio. Es un elemento ideal, intangible, pero tan importante como cualquier otro y más importante que muchos.” (Énfasis suplido.)


 Aquí se trataba de una demanda de injunction contra Emilio Ortiz Alfonso, titular de un penthouse a quien se le confirió el uso exclusivo de la azotea, para obligarlo a eliminar un portón y una puerta de madera instalados entre el pasillo en donde se ubicaba el apartamento y la azotea.
Se demandó, además, a James A. Toro Sintes para compelerlo a remover un portón que instaló en el piso en donde radicaba su apartamento, el cual impedía el acceso a las escaleras del condominio.


 La lógica de esta concepción se hace más patente a la luz de nuestros pro-nunciamientos en Costa Linda, Inc. v. Registrador, supra, pág. 870, cuando dijimos:
“Hacer reserva del derecho de sobreelevación a favor de un apartamento es tanto como reservarle a éste un ‘solar’ sobre el techo para edificar.”